Title: To Benjamin Franklin from Ferdinand Grand, 13 February 1783
From: Grand, Rodolphe-Ferdinand
To: Franklin, Benjamin


MonsieurParis le 13. fevrier 1783.
J’ai l’honneur de vous renvoyer la lettre de Mr. Le Comte de Vergennes et le projet d’Acte qu’elle renfermait, que l’on a omis d’insérer dans celle que j’ai eu celui de vous écrire hier. Je n’ai rien a ajouter a ce que j’ai eu l’honneur de vous marquer au Sujet de ces piéces. Mais je dois vous observer encore que le Traité du 16. Juillet 1782. n’ayant pas fait mention des Sommes accordées ci devant en don gratuit au Congrès, il doit paraitre extraordinaire, ou du moins l’on aura peine à comprendre pourquoi le nouveau traité en fait mention.
J’ai eu l’honneur de vous remettre l’année derniere le tableau des fonds accordés par le Roy au Congrès, et des Payemens faits en conséquence. Je fis dans le tems ce tableau pour vous aider à vous reconnaitre, et reconnaitre les Promesses que vous aviès fournis depuis 1778. qui est l’époque où ont commencé les 18. millions que porte le traité. La totalité des Sommes que porte ce tableau ne S’éleve qu’à 34. millions et le projet du nouveau traité les fait monter à 37. millions, parcequ’il y comprend Sans doute les 3. millions de 1777. car je n’ai pas connaissance qu’il en ait été payé d’autres.
Je Souhaite que ces éclaircissement vous Satisfassent, Monsieur; S’il en est d’autres en mon pouvoir, je suis à vos ordres. Je me conformerai à ceux que je vous ai demandé, et que j’attends, relativement aux traites de Mr. Morris que l’on me presse de rendre acceptées ou non.
Je vous renouvelle les assurances des Sentiments respectueux avec les quels j’ai l’honneur d’etre Monsieur votre très humble et très obéissant Serviteur
Grand
